17-2924
U.S. v. Knight

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

               At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
City of New York, on the 18th day of January, two thousand nineteen.

PRESENT:
                 ROBERT A. KATZMANN,
                      Chief Judge,
                 DENNY CHIN,
                      Circuit Judge,
                 JEFFREY A. MEYER,
                      District Judge.*


UNITED STATES OF AMERICA,

                         Appellee,

                 v.                                                        No. 17-2924

ANTOINE KNIGHT,

                         Defendant-Appellant.


 For Defendant-Appellant:                                Matthew B. Larsen, Assistant Federal Public
                                                         Defender, Federal Defenders of New York,
                                                         Inc., New York, NY.



         *
         Judge Jeffrey A. Meyer, of the United States District Court for the District of Connecticut, sitting
by designation.

                                                     1
 For Appellee:                                       Susan Corkery, John A. McConnell, Assistant
                                                     United States Attorneys, for Richard P.
                                                     Donoghue, United States Attorney for the
                                                     Eastern District of New York, Brooklyn, NY.


       Appeal from a judgment of the United States District Court for the Eastern District of

New York (Mauskopf, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Antoine Knight appeals from a judgment entered September 20, 2017 convicting him,

following a plea of guilty, of one count of possession of a firearm following a felony conviction

in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The district court sentenced Knight

principally to a term of 80 months’ imprisonment. We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

       Knight argues that we should vacate his sentence because the district court improperly

applied a 10-level enhancement under § 2K2.1(a) of the November 2016 edition of the U.S.

Sentencing Guidelines (“Guidelines”). According to Knight, the 10-level enhancement was

improper because neither third-degree New York robbery nor second-degree New York robbery

that “causes physical injury” is a “crime of violence” under § 4B1.2(a) of the Guidelines. But

Knight’s argument is foreclosed by this Court’s recent decision in United States v. Pereira-

Gomez, which stated that all degrees of New York robbery and attempted robbery qualify as

crimes of violence under an identically-worded provision of the November 1, 2014 edition of the

Guidelines, see 903 F.3d 155, 166 (2d Cir. 2018); compare Application Note 1(B)(iii) of § 2L1.2

of the November 2014 U.S. Sentencing Guidelines (defining a crime of violence to include any

state law offense that “has as an element the use, attempted use, or threatened use of physical



                                                 2
force against the person of another”), with § 4B1.2(a) of the November 2016 U.S. Sentencing

Guidelines (defining a crime of violence as a felony that “has as an element the use, attempted

use, or threatened use of physical force against the person of another”).

       We have considered Knight’s remaining contentions on appeal and have found in them

no basis for vacatur. Accordingly, the judgment of the district court is AFFIRMED.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 3